Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Amendment (hereinafter “Am.”) filed on October 11, 2022 has been entered.
Drawing Objection
1.	The drawings are objected to because, inter alia, the drawings are not in compliance with 37 CFR 1.84 and/or PCT Rule 11. Please see “Guide for Preparation of Patent Drawings” attached to the prior Office action (hereinafter “OA”).  For example:
a.	37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views.  (Emphasis added).

	See also PCT Rule 11.13(a).  However, every line, number, and letter in, e.g., FIG. 1 is not durable, clean, black, sufficiently dense, dark, uniformly thick and well defined; 
b.	37 CFR 1.84(p)(3) states:
Numbers, letters, and reference characters must measure at least .32 cm. (1/8 inch) in height.  (Bold and emphasis added).

	See also PCT Rule 11.13(h).  However, the numbers, letters and characters in, e.g., FIG. 1 are not measured at least .32 cm; and/or
	c.	37 CFR 1.84(u)(2) states “The view numbers must be larger than the numbers used
for reference characters.”  (Emphasis added).  However, the view numbers “Fig. 1” and “Fig. 2” are smaller than the numbers 806, 808, etc. used for reference characters.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the OA to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next OA.  The objection to the drawings will not be held in abeyance.
2.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed feature(s) such as the pivot shaft (see Pub. No. US 20220048385 (Pub.’385) of this application at ¶ 21) in claims 6 and 15 must be shown or the feature(s) canceled from the claims.  No new matter should be entered.
Specification Objection
1.	The disclosure is objected to because, inter alia, each part of the claimed invention such as the pivot shaft in claims 6 and 15 should have been designated by a reference character.  Please see MPEP §§ 608.01(o) and (g).  Appropriate correction is required.
2.	The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections-35 USC § 112
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior OA.
2.	Claims 6-11 and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 6 claims “a pivot shaft adapted to be received inside a shaft housing (810H)” (emphasis added).  Moreover, claim 15 claims “said pivot shaft is adapted to move said lever (810R) which in turn is adapted to push said linkage (812) which is adapted to push the lever of the fuel injection pump to maintain a fixed flow of fuel to the engine.”  (Emphases added)
However, the specification inadequately describes as seen in Pub.’385 ¶ 21 et seq. and the drawings fail to show, inter alia, the pivot shaft and/or how the pivot shaft is received inside the shaft housing 810H as claimed in claim 6; and/or how the pivot shaft moves the lever 810R such that it performs the functions claimed in claim 15.
3.	Claims 6-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 
second paragraph, as being indefinite for failing to particularly point out and distinctly claim the
subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 
35 U.S.C. 112, the applicant), regards as the invention.
a.	Claims 6-11 and 14-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are the essential structural elements that make the pivot shaft to be received inside the shaft housing 810H as claimed in claim 6, and performing the function “to move said lever (810R)…” as claimed in claim 15. 
b.	No antecedent basis is seen for the terms such as “the first portion” and “the second portion” in claim 11/6, and “the lever of the fuel injection pump” in claim 15.
c.	Claims 14-16 are incomplete because claim 14 is dependent upon the cancelled claim 13.  Please see MPEP § 608.01(n). 
Indication of Allowable Subject Matter
Claims 6-11 and 14-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112 set forth in this OA.
2.	As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(a) Matsuda et al. (US 6,478,638) teaches a throttle control mechanism comprising first and second cables (31a, 31b; FIG. 4) for controlling the fuel flow of an engine (E, FIGS. 9-16).  Ibid. abstract, col. 1, l. 27 et seq. and claims 1-31; and 
(b) Shimizu et al. (WO 2010001777 A1) teaches a throttle control mechanism comprising first and second cables (28, 30) for controlling the fuel flow of an engine valve (34).  Ibid. abstract.
Response to Arguments
Applicant's arguments filed October 11, 2022 have been fully considered but they are not persuasive.
Abstract
The abstract objection is withdrawn in view of Applicant’s amendments.
Drawing Objections
Applicant contended that “appropriate changes have been made to the claims to overcome the objection.”  (Am. p. 7)
Contrary to Applicant’s remarks, the amended claims do not overcome the objections to the drawings under 37 CFR 1.84 and/or 37 CFR 1.83(a).  For example, the amendments to the claims do not make every line, number, and letter in, e.g., FIG. 1 to be durable, clean, black, sufficiently dense, dark, uniformly thick and well defined as required by 37 CFR 1.84(l).  
In addition, Applicant believed that the drawings show every essential feature of the invention specified in the claims; however, Applicant admitted that the pivot shaft is not visible in the drawings (Am. p. 7).  
As admitted by Applicant, the pivot shaft is not visible in the drawings, a fortiori, the drawings do not show the essential claimed feature “pivot shaft.”   
Applicant further stated that the Applicant “will be pleased to provide an additional fig depicting the shaft.”   
The Examiner respectfully submits that “The objection to the drawings will not be held in abeyance” as set forth in the objection above.  Please see also MPEP § 608.02(p).
 Specification Objections
 Applicant cancelled claims 1 and 13.  However, amended claims 6 and 15 require, inter alia, the pivot shaft.  Thus, the specification objection is maintained.  
	Claim Objections
	The prior claim objections are withdrawn in view of Applicant’s amendments (Am. p. 8).
	35 USC 112(a)
Applicant contended that FIGS. 1-2 and Spec. ¶ 15 and 20-23 provide sufficient structure to achieve the claimed functions (Am. p. 9).
The Examiner respectfully submits that FIGS. 1-2 do not show and Spec. ¶ 15 and 20-23 do not adequately describe, inter alia, the pivot shaft and/or how the pivot shaft is received inside the shaft housing 810H as claimed in claim 6; and/or how the pivot shaft moves the lever 810R in order to perform the functions claimed in claim 15.  Therefore, the rejections under 35 USC 112(a) are respectfully maintained.
35 USC 112(b)
First, the rejections of claim 1-5 and 12-13 are withdrawn in view of Applicant’s cancellation of these claims.
Second, Applicant pointed out that FIG. 1 and Spec. ¶¶ 15 and 20-23 provide sufficient structure to achieve the claimed functions; thus, the requirement of 35 USC 112(b) is believed met (Am. p. 10).
The Examiner respectfully submits that even if FIG. 1 and Spec. ¶¶ 15 and 20-23 provide sufficient structure to achieve the claimed functions, the requirement of 35 USC 112(b) has not been met as set forth above and MPEP § 2173 et seq.  Therefore, the rejections under 35 USC 112(b) are respectfully maintained.   
Third, the rejection based on the lack of antecedent basis for the terms such as “said first
cable” and “said second cable” in claim 12; and “the fuel injection pump” in claim 13 is withdrawn in view of Applicant’s cancellation of claims 12-13. Similarly, the rejection based on double inclusion of the term “a slot” in claim 1, and “an engine” in claim 13 is likewise deemed to be moot in view of Applicant’s cancellation of these claims.   However, the amendments to the claims necessitate new grounds of rejections under 35 USC 112(b) as seen above.  
35 USC 103   
The art rejections in the prior OA are withdrawn in view of Applicant’s amendments.
Allowable Subject Matter
The amended claims do not put the instant application in condition for allowance as seen in the objections and rejections under 35 USC 112 above.
Conclusion 
In view of the foregoing, the application is not in condition for allowance.
Finality
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached from Monday – Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINH LUONG/Primary Examiner, Art Unit 3656